DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 02/18/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Guillermo et al was the closest prior art of record, Guillermo et al discloses a wireless power transmitting device transmits wireless power signals to a wireless power receiving device. The wireless power receiving device has a wireless power receiving coil in a resonant circuit that resonates at a wireless power receiving circuit resonant frequency. The wireless power transmitting device has coils. The coils are supplied with a drive signal in bursts to detect external objects, however this prior art of record does not discloses the specific configuration of the claimed method for receiving, by a wireless power receiver, wireless power from a wireless power transmitter based on foreign object detection in a wireless power transmission system, the method comprising: receiving a digital ping form the wireless power transmitter; transmitting an identification and configuration packet to the wireless power transmitter; transmitting a foreign object detection (FOD) status packet including report of the wireless power receiver to the wireless power transmitter; and receiving wireless power by magnetic coupling from the wireless power transmitter on the basis of a foreign object detection result of the wireless power transmitter based on the reference Q factor value, wherein the reference Q factor value is a Q factor of a reference wireless power transmitter with respect to the wireless power receiver in a specific charging radius when a foreign object is not present nearby, and the reference Q factor value is equal to or greater than a minimum reference Q factor value Qreport min required within the specific charging radius for an arbitrary wireless power receiver compatible with the reference wireless power transmitter, as currently claimed in the particular scheme in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-7 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 8, Guillermo et al was the closest prior art of record, Guillermo et al discloses a wireless power transmitting device transmits wireless power signals to a wireless power receiving device. The wireless power receiving device has a wireless power receiving coil in a resonant circuit that resonates at a wireless power receiving circuit resonant frequency. The wireless power transmitting device has coils. The coils are supplied with a drive signal in bursts to detect external objects, however this prior art of record does not discloses the specific configuration of report of the wireless power receiver from the wireless power receiver; performing foreign object detection based on the reference Q factor value; and transmitting wireless power by magnetic coupling to the wireless power receiver on the basis of a result of the foreign object detection, wherein the reference Q factor value is a Q factor of a reference wireless power transmitter with respect to the wireless power receiver in a specific charging radius when a foreign object is not present nearby, and the reference Q factor value is equal to or greater than a minimum reference Q factor value Qreport min required within the specific charging radius for an arbitrary wireless power receiver compatible with the reference wireless power transmitter, as currently claimed in the particular scheme in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 9-13 which depends on claim 8, these claims are allowable for at least the same reasons given for claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 20160172895 A1) discloses A wireless power transfer method for a wireless power transfer apparatus using full and half-bridge inverter topologies includes detecting whether or not a wireless power receiver is present within a range of power being transferrable in a wireless manner, transmitting a detection signal to the wireless power receiver, receiving at least one of identification information and setting information from the wireless power receiver, receiving a control error packet from the wireless power receiver, and controlling an amount of power to be transferred by using the combination of a driving frequency, a duty cycle or a power signal phase to the full or half-bridge inverter, however does not discloses the specific configuration and scheme of the claimed method.
Park et al (US 2016/0118810 A1) discloses a method of wirelessly transmitting, the method including: a selection phase for detecting each of power receivers and sending a digital ping to the each of power receivers; an introduction phase for receiving a request from the each of power receivers for a free slot; a configuration phase for providing a series of locked slots to the each of power receivers; a negotiation phase for receiving at least one negotiation data packet from the each of power receivers using the series of locked slots; a power transfer phase for transmitting power to the each of power receivers; and a renegotiation phase for returning to the negotiation phase, 
Jung et al (US 2014/0145515 A1) discloses A wireless power transmitter for transmitting power by wireless to a terminal includes a power conversion unit and a power transmission control unit. The power conversion unit forms a wireless power signal for wireless power transfer using power supplied from a power supply unit. The power transmission control unit regulates a characteristic of the supplied power, based on orientation information of the terminal. A terminal includes a power receiving unit and a control unit. The power receiving unit receives a wireless power signal formed by a wireless power transmitter. The control unit detects whether or not an orientation of the terminal is changed while the wireless power signal is received, and transmits a control message for power regulation to the wireless power transmitter when the change in the orientation of the terminal is detected, however does not discloses the specific configuration and scheme of the claimed method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836